Citation Nr: 1216071	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-17 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a disability manifested by frequent urination.    



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from December 1999 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran's symptoms of urinary frequency have not been medically attributed to a diagnosed underlying disability.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by frequent urination that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran's service medical records reflect that a clinical evaluation of the genitourinary system was normal at the Veteran's October 1999 entrance examination.  The Veteran denied painful or frequent urination on a report of medical history form prepared in conjunction with the entrance examination.  In July 2004, the Veteran was seen for reports of frequent urination.  A urinalysis was noted to be normal.  He was assessed with a possible urinary tract infection.  A September 2004 entry reflects a report of frequent urination.  He was assessed with prostatitis.  The Veteran was assessed with urinary frequency in a November 2004 entry.  A cystoscopy report dated in December 2004 revealed a diagnosis of frequency/urgency with obstructive cystometrogram.  Later in December 2004, the Veteran was assessed with bladder outlet obstruction.  The Veteran's undated separation examination did not include a clinical evaluation of the genitourinary system.  The Veteran denied frequent or painful urination on a report of medical history prepared in conjunction with the separation examination.  	

At an August 2004 VA examination, the Veteran reported frequent urination consisting of fifteen voids per day and three times per night.  Genitourinary examination was normal.  Laboratory testing and urinalysis were normal.  The examiner assessed the Veteran with urinary frequency, no disease found.  

VA outpatient treatment reports dated from August 2005 to March 2008 reflect that the Veteran was assessed with urgency with irritable bladder in August 2005.  In October 2005 and April 2006 the Veteran was noted to have urinary frequency with an extensive and negative workup.  He was assessed with polyuria in November 2005.  In October 2006, the Veteran reported significant improvement in his urinary frequency symptoms following initiation of Flomax and Elavil.  Later in October 2006, the Veteran indicated that he was troubled by frequent urination since he was prescribed Baclofen.  In January 2007, the Veteran was assessed with nocturia for which he was treated with Elavil.  In March 2008, the Veteran was noted to be doing well on Flomax and Amitriptyline.  

At a July 2006 VA genitourinary examination, the Veteran was noted to have a history of subjective sensation of frequency and nocturia.  He indicated that he urinates eight to ten times each day and has nocturia once each night.  He denied incontinence, surgery on the urinary system, impotence, recurrent urinary tract infections, nephritis, renal colic, and bladder stones.  He reported that he takes Flomax and Amitriptyline for his urinary frequency with a good response.  Physical examination was normal and the examiner indicated that a complete blood count (CBC), urinalysis, previous chemistry 20, and prostate specific antigen (PSA) were all normal.  The examiner diagnosed the Veteran with urinary frequency of unknown etiology.  The examiner indicated that the claims file had been reviewed and that extensive workups both in service and out of service as recently as January 2006 did not reveal any etiology for the Veteran's urinary frequency.  

The Veteran contends that his urinary frequency problems had their onset during service and warrant service connection.

As an initial matter, the Board will address the Veteran's August 2006 statement in which the Veteran argued that his July 2006 VA examination was inadequate because it was performed by a nurse practitioner.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563 (2007); see also Hilkert v. West, 12 Vet. App. 145 (1999).  In spite of statement by the Veteran averring to the inadequacy of the examination, the Board finds it to have been adequate.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a disability manifested by frequent urination.  

Although the Veteran's service medical records reflect reports of frequent urination and he was noted to have a bladder outlet obstruction during service, the records since service including extensive work-ups do not reflect any diagnosis to account for the Veteran's urinary symptoms.  Moreover, two examiners found that the Veteran's urinary frequency was not the result of any diagnosed disorder and the most recent examiner specifically diagnosed the Veteran with urinary frequency of unknown etiology.  

The Board acknowledges that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows complaints of increased urination during service and since service.   Although the service medical records reflect that the Veteran was assessed with a bladder outlet obstruction, the Veteran's subjective complaints of increased urinary frequency have not been related to a clinically diagnosed disorder.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability, and in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a diagnosis of a disorder manifested by urinary frequency symptoms related to the Veteran's military service or to a service-connected disability, the Board finds there is no disability for which service connection can be considered.   

The Board has considered the Veteran's testimony of record in which it was alleged that his urinary frequency symptoms are related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as subjective reports of increased urinary frequency.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences urinary frequency, the competent medical evidence does not substantiate a diagnosis of any disability manifested by increased urinary frequency at any time.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the examiners, shows that a diagnosis of a disease manifested by urinary frequency is not warranted.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).
  



      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for frequent urination is denied.    



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


